DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim objection to claims 2-16 has been withdrawn in view of current amendments. 
	The 35 U.S.C. § 112(b) rejections to claims 1, 3, 9, 10, and 12 have been withdrawn in view of current amendments. 

Response to Arguments
Applicant’s arguments, see pp.6-10, filed December 14, 2021, with respect to the rejection(s) of independent claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the claims.

Claim Objections
Claim 16 is objected to because of the following informalities: line 3 recites “the average”. The examiner believes said line should recite “an average”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Newberry (US 2018/0214088).

Regarding claim 1 Jacquel discloses a method of monitoring a human or animal subject comprising the steps of: 
capturing a video image of the subject consisting of a time series of image frames each image frame comprising a pixel array of image intensity values (receiving a video signal in view of a patient…extracting a light intensity signal from the relevant area – [0059-0060, 0065-0066]); 
analysing the video image to determine automatically one or more regions of interest in the video image in which variations with time in the image intensity values contain signals representative of a physiological state of the subject, said signals comprising at least one vital sign signal (identifying regions of interests in the images that include pixels that exhibit large modulations correlated with the patient’s heartrate – [0069-0070, 0078-0079, 0106]; selecting regions of interest based on variability of the frequency of modulations to reject non-physiologic, static frequencies – 
However, fails to explicitly disclose wherein determining automatically one or more regions of interest in the video image comprises: analysing the video image to determine a movement image comprising subject movement values for each of a plurality of areas in the video image, the subject movement value of an area of the video image measuring an amount of variation with time in the image intensity values in that area of the video image; selecting as regions of interest areas of the video image that have the highest subject movement values; and analysing the variations with time of the image intensity values in the regions of interest to determine an estimate of a vital sign of the subject on the basis of the vital sign signal.
In his disclosure Newberry teaches wherein determining automatically one or more regions of interest in the video image comprises:
analysing the video image to determine a movement image comprising subject movement values for each of a plurality of areas in the video image, the subject movement value of an area of the video image measuring an amount of variation with time in the image intensity values in that area of the video image; selecting as regions of interest areas of the video image that have the highest subject movement values (obtaining pixel intensities in different areas of images and calculating the average of pixel intensities in said areas, metrics are determined and selecting as regions of 
analysing the variations with time of the image intensity values in the regions of interest to determine an estimate of a vital sign of the subject on the basis of the vital sign signal (a time series of the pixel intensities is assembled for a series of frames in a time window and the PPG signal is then obtained using the time series of intensities – [0213-0214]; PPG signal may be a signal for oxygen saturation levels in blood flow, heart rate and respiration rate – [0061]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Newberry into the teachings of Jacquel because such incorporation reduces the monitoring process time (par. [0015]).

Regarding claim 2 Jacquel discloses the method according to claim 1 wherein each of said plurality of areas comprises at least one pixel of the video image (pixel or detected regions in sequential image frames – [0069]).

Regarding claim 3 Jacquel discloses the method according to claim 1 wherein each of said plurality of areas comprises a plurality of neighbouring pixels whose intensity values are combined together (non-adjacent or non-contiguous regions of interest – [0078, 0080]).

claim 16 Jacquel discloses the method according to claim 1 further comprising the step of compensating the video image for pixel noise by re-weighting the signals representative of the physiological state of the subject according to the average over time of the image intensity values of the image frames (some pixels may exhibit stronger modulations than other pixels and those stronger-modulating pixels can be weighted more heavily in the combine pixel signal; a weight can be applied to all of the pixels that are combined together – [0073]; note a combined pixel signal is obtained by averaging image pixels intensities – [0072]).

Regarding claim 17 Jacquel discloses a system for monitoring a human or animal subject in accordance with the method of claim 1, comprising: 
a video camera adapted to capture a video image of the subject (camera 214 in Figures 2A and 2B); 
a display (display 222 in Figure 2A); 
a video image processing unit (microprocessor 218 in Figure 2A) adapted to process the image in accordance with the method of claim 1.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Newberry (US 2018/0214088) further in view of Hutchinson et al. (WO 2017125763A1).

Regarding claim 4 Jacquel discloses the method according to claim 3. However, fails to explicitly disclose wherein the number of neighbouring pixels whose 
In his disclosure Hutchinson teaches wherein the number of neighbouring pixels whose intensity values are combined together is set to a first value for determining the subject movement (region of interest size – p.4 lines 20, 26) and to a second value, different from said first value, for determining said estimate of the vital sign (to estimate heart rate, a time window is taken – p.9, ll.26-32; note the amount of frames included in the time window is being interpreted as the second value).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hutchinson into the teachings of Jacquel because such incorporation improves the ability to monitor the well-being of a subject.

Regarding claim 5 Newberry discloses the method according to claim 4. However, fails to explicitly disclose wherein the second value is set in dependence upon the vital sign being determined.
In his disclosure Hutchinson teaches the second value is set in dependence upon the vital sign being determined (time window with a set number of frames to estimate heart rate – p.9,ll.26-32).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hutchinson 

Regarding claim 6 Jacquel discloses the method according to claim 1. However, fails to explicitly disclose wherein the video image is temporally resized before the analysing steps by combining together a plurality of successive image frames of the video image.
In his disclosure Hutchinson teaches wherein the video image is temporally resized before the analysing steps by combining together a plurality of successive image frames of the video image (using all frames of the video sequence being considered in order to track feature points and defining regions of interest – p.8, ll. 21-34; note that by evaluating all the frames of a video sequence a plurality of successive frames are being combined together).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hutchinson into the teachings of Jacquel because such incorporation improves the ability to monitor the well-being of a subject.

Regarding claim 7 Jacquel discloses the method according to claim 6. 
However, fails to explicitly disclose the number of image frames that are combined together is set to a first value for determining the subject movement values (region of interest size – p.4 lines 20, 26) and to a second value, different from said first 
In his disclosure Hutchinson teaches the number of frames that are combined together is set to a first value if subject movement is being determined and to a second value, different from said first value, if a respiration rate of said subject is being determined (to estimate heart rate, a time window is taken – p.9, ll.26-32; note the amount of frames included in the time window is being interpreted as the second value).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hutchinson into the teachings of Jacquel because such incorporation improves the ability to monitor the well-being of a subject.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Newberry (US 2018/0214088) further in view of Godavarty et al. (US 2015/0190061).

Regarding claim 8 Jacquel discloses the method according to claim 1. However, fails to explicitly disclose wherein predetermined areas of said video image are masked out before said analysing steps.
In his disclosure Godavarty teaches wherein predetermined areas of said video image are masked out before said analysing steps (ROI selection module includes masking areas outside of the ROI – [0073]).
.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Newberry (US 2018/0214088) further in view of De Haan et al. (EP 3517034A1).

Regarding claim 9 Jacquel discloses the method according to claim 1. Jacquel further discloses the step of determining the movement image is conducted upon on the non-linearly-scaled video image (frequency transform the signal to measure modulations – [0074]).
However, fails to explicitly disclose wherein a function is applied to the image intensity values that magnifies lower intensities and reduces the prominence of greater intensities to produce a non-linearly-scaled video image.
In his disclosure De Haan teaches a function is applied to the image intensities that magnifies lower intensities and reduces the prominence of greater intensities to produce a non-linearly-scaled image (transform samples of the detection signals using a logarithm function – [0024, 0060]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of De Haan into the teachings of Jacquel because such incorporation results in higher reliability in vital signs measurement (paragraph [0010]).

Regarding claim 10 Jacquel discloses the method according to claim 9 wherein a logarithm of the image intensity values is taken to form a logarithm image, and the step of determining the movement image is conducted upon on the logarithm image (as taught by De Haan, transform samples of the detection signals using a logarithm function – [0024, 0060]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Newberry (US 2018/0214088) further in view of Zadeh et al. (US 2018/0204111).

Regarding claim 11 Jacquel discloses the method according to claim 1. However, fails to explicitly disclose wherein a function is applied to form an edge image which has high intensities at edges in the image, and the step of analysing the video image to determine a movement image is conducted upon the edge image.
In his disclosure Zadeh teaches a function is applied to form an edge image which has high intensities at edges in the image, and the step of analysing the video image to determine a movement image is conducted upon the edge image (we have Sobel operator or filter or matrix or convolution, based on gradient or derivative, so that the operator finds the gradient of the image intensity at each pixel, e.g. the direction of the largest increase for pixel intensity (with the rate) or contrast, as an indication of abruptness of changes in the image, to find the edges or boundaries, to find the objects 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zadeh into the teachings of Jacquel because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.

Regarding claim 12 Jacquel discloses the method according to claim 11 wherein a kernel convolution is applied to form the edge image by calculating a spatial derivative of the image intensity values in each image frame (as taught by Zadeh, we have Sobel operator or filter or matrix or convolution, based on gradient or derivative, so that the operator finds the gradient of the image intensity at each pixel, e.g. the direction of the largest increase for pixel intensity (with the rate) or contrast, as an indication of abruptness of changes in the image, to find the edges or boundaries, to find the objects or recognize them. In one embodiment, other filter kernels, e.g. Scharr operators, can be used for edge detection or gradient analysis – [1845]).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Newberry (US 2018/0214088) further in view of Cennini et al. (US 2011/0311143).

Regarding claim 13 Jacquel discloses the method according to claim 1. However, fails to explicitly disclose the step of detecting global temporal intensity 
In his disclosure Cennini teaches the step of detecting global temporal intensity variations in the video image and de-correlating the measured amount of variation in the image intensity values with time from the detected global temporal intensity variations (obtaining brightness variations of an entire signal and decorrelating said variations – [0065]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cennini into the teachings of Jacquel because such incorporation allows for an unobstructive method (paragraph [0014]).

Regarding claim 14 Jacquel discloses the method according to claim 13. However, fails to explicitly disclose wherein the step of detecting global temporal intensity variations comprises detecting variations with time in the image intensity values in predefined areas of the video image.
In his disclosure Cennini teaches the step of detecting global temporal intensity variations comprises detecting variations with time in the image intensity values in predefined areas of the video image (measurement zones – [0014, 0015, 0063-0065]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cennini into the teachings of Jacquel because such incorporation allows for an unobstructive method (paragraph [0014]).

Regarding claim 15 Jacquel discloses the method according to claim 13. However, fails to explicitly disclose wherein the step of detecting global temporal intensity variations comprises detecting principal components in the variations with time in the image intensity values, and retaining as representative of global temporal intensity variations only those principal components whose variability is above a threshold.
In his disclosure Cennini teaches detecting global temporal intensity variations comprises detecting principal components in the variations with time in the image intensity values, and retaining as representative of global temporal intensity variations only those principal components whose variability is above a threshold (determining a local maxima of the signal representing the variations in image intensity – [0065-0067]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cennini into the teachings of Jacquel because such incorporation allows for an unobstructive method (paragraph [0014]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Newberry (US 2018/0214088) further in view of Wang et al. (US 2020/0367773).

claim 18 Jacquel discloses the method according to claim 1. However, fails to explicitly disclose wherein the amount of variation with time in the image intensity values comprises one of a variance of the image intensity values, a standard deviation of the image intensity values, an interquartile range of the image intensity values, and the maximum range of the image intensity values.
In his disclosure Wang teaches the amount of variation with time in the image intensity values comprises one of a variance of the image intensity values, a standard deviation of the image intensity values, an interquartile range of the image intensity values, and the maximum range of the image intensity values (standard deviation – [0137]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of Jacquel because such incorporation improves the extraction of a physiological parameter from a region of interest (par [0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482